                                                       1
1
2
3
4
5
6                                IN THE UNITED STATES DISTRICT COURT
7                                  EASTERN DISTRICT OF CALIFORNIA
8
     CAROL LYNN BOGART                           )         Case No. 19-584 KJN
9    xxx-xx-xxxx                                 )
10                                               )
                                                 )         ORDER EXTENDING
11                  Plaintiff,                   )         PLAINTIFF’S TIME TO FILE
                                                 )         SUMMARY JUDGEMENT MOTION
12   v.                                          )
                                                 )
13   COMMISSIONER OF SSA                         )
                                                 )
14                  Defendant.                   )
                                                 )
15                                               )

16
17
                                                     ORDER
18
19          PURSUANT TO THE STIPULATION, IT IS SO ORDERED that Plaintiff’s time to file her

20   summary judgment motion is hereby extended from November 4, 2019, to December 4, 2019, with

21   all other deadlines adjusted accordingly.

22   Dated: November 14, 2019

23
24
25
26
27   boga.584

28
